ORDER

PER CURIAM.
AND NOW, this 27th day of March, 2000, upon consideration of the recommen-*450elation of the Disciplinary Board dated February 23, 2000, it is hereby
ORDERED that OSCAR GASKINS is placed on temporary suspension pursuant to Rule 208(f), Pa.R.D.E., until further definitive action by this Court. It is further ORDERED that respondent shall comply with the provisions of Rule 217, Pa.R.D.E.
This Order constitutes an imposition of public discipline within the meaning of Rule 402, Pa.R.D.E., pertaining to confidentiality.